DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3,619,849) in view of Naseth (US 6,513,187) and further in view of Bane (US 4,244,079),  Sepke et al. (WO 2005/032735), hereafter “Sepke”, and Butt (USP 2,477,404)
Regarding Claim 1, Jones teaches:
a container (tank A [4:18]);
a second port adapted to couple to a second hose (vacuum hose coupling 15 couples with vacuum hose 16 which is also attached to a cleaning head [4:64-68]);
a third port (to which exhaust hose 25 is coupled to [5:22-23]);
and a submersible pump (centrifugal pump G is at the bottom of tank A [4:45-46]) operatively connected to the third port for removing waste from the container (exhaust hose 25 is coupled to centrifugal pump G [5:23]).


    PNG
    media_image1.png
    771
    524
    media_image1.png
    Greyscale
Jones Fig. 3

Jones teaches a container, and it would be obvious to make this container rigid so that it is more likely to remain on the cart it is mounted to.  However, Jones does not explicitly teach this container being made of a transparent material.  Sepke is also concerned with wet carpet extractors and teaches a recovery tank formed from a 

    PNG
    media_image2.png
    362
    636
    media_image2.png
    Greyscale
	Jones teaches a second hose, the second hose being coupled to a cleaner head, which is shown as an upright-vacuum style of cleaner.  Bane teaches a carpet cleaner system in which the cleaner head is shown as a wand-style cleaner (applicator 63 [6:29], see Bane Fig. 3, below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wand of Bane to the second hose of Jones in order to allow an operator to clean carpets in locations where an upright-style vacuum cannot easily reach, such as carpeted stair treads.
Bane Fig. 3

Jones teaches a blower unit on top of tank A in order to evacuate air from the tank, but does not explicitly teach a first port adapted to couple to a first hose, the first 

    PNG
    media_image3.png
    406
    617
    media_image3.png
    Greyscale

Naseth Fig. 1
Jones does not explicitly teach a third port between pump G and exhaust hose 25.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ports seated within the wall of tank A in order to prevent leaks from the tank filled with liquid, as would likely occur if just the flexible hoses were inserted within holes made in the container.



Regarding Claim 2, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 1, as described above, and Jones further teaches the container including a lid (blower B has flange 17 which fits over vertical sidewall 14 of the tank for completely sealing the tank from the atmosphere [4:72-75]).

Regarding Claim 4, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 1, as described above, and Jones further teaches a filter (lint collection screen 24 [5:16]) located proximate to the second port (screen is located less than half a tank away [5:18]) and inside the container (flange that screen is mounted on is “inwardly turned” [5:17]).

Regarding Claim 5, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 1, as described above, and Jones further teaches a waste hose coupled to the third port (exhaust hose 25 [5:23]) and located 

Regarding Claim 6, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 1, as described above, and Jones further teaches the container maintaining vacuum pressure when a vacuum motor is activated (when Jones’ centrifugal blower is rotated at a high velocity, the air within the tank is readily evacuated [4-5:71-1]).  It would be obvious to incorporate the vacuum source of Naseth to the container of Jones in such a way that this feature is maintained.

Regarding Claim 7, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 1, as described above, and Jones further teaches waste being deposited into the container via the second port (vacuum hose 16 has one end coupled to coupling 15, which is inside the tank, and the other end to the cleaning head [4:63-67]; the invention itself sprays a cleaning medium onto a carpet and draws foreign matter and used cleaning medium out of the carpet [1:26-32]; i.e. the cleaning fluid is drawn from the carpet, through hose 16, through coupling 15, and into the tank).

Regarding Claim 8, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 1, as described above, and Naseth further teaches the first port being located on an opposing side of the container from the 

    PNG
    media_image4.png
    510
    567
    media_image4.png
    Greyscale

Naseth Fig. 2

Regarding Claim 9, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 8, as described above, and Naseth further teaches the first and second port being located approximately within the upper 1/3 of the container (waste water inlet port 32 [3:47-48] and exhaust air outlet port 34 [3:50] are both shown near the top of the tank, see Naseth Fig. 2, above)

Regarding Claim 10, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 1, as described above, and Bane further 

Regarding Claim 11, Jones in view of Naseth and further in view of Bane and Sepke teaches
	a truckmount carpet cleaner unit including:
an engine (commonly part of trucks, as taught by Naseth [3:39]);
a vacuum motor (vacuum source 16 [Naseth, 3:53]);
a first vacuum hose (main vacuum hose 17 [Naseth, 3:51];
a second vacuum hose (vacuum hose 16 [Jones, 4:66]);
and a wand coupled to the second vacuum hose (applicator 63 [Bane 6:29]);
a waste viewing disposal container (tank A [Jones 4:18]) operatively connected to the truckmount carpet cleaner unit (via main vacuum hose 17 as taught by Naseth [3:51-53]) the waste viewing disposal container including:
a container (tank A [Jones 4:18]) being manufactured from a substantially rigid and transparent material (transparent recovery tank 2416 [Sepke 45:3-4]);
a first port coupled to the first vacuum hose (exhaust air port 34 coupled to vacuum hose 17 [Naseth 3:49-53]);
a second port coupled to the second vacuum hose (vacuum hose coupling 15 coupled to vacuum hose 16 [Jones 4:63-66]);
a third port (where exhaust hose 25 [Jones 5:22-23] exits tank A);
and a submersible pump (centrifugal pump G is at the bottom of tank A [Jones 4:45-46]) operatively connected to the third port for removing waste from the container (exhaust hose 25 is coupled to centrifugal pump G [Jones 5:23]). 
Jones discloses the tank having a pair of wheels 12 and pair of casters 12 and not a pair of casters and pair of adjustable legs. Butt discloses a tank which is equipped with a pair of legs 13 combined with wheels for moving a filter tank 20. Accordingly, it would have been obvious to one skilled in the art to substitute a pair of legs for either of the casters or wheels in Jones in order to secure the tank in a stationary position, as taught in Butt. 

See arguments for using and combining references in the rejection of Claim 1.

Regarding Claim 12, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 11, as described above, and Jones further teaches the waste viewing disposal container (tank A [4:18]) being adapted to be located inside a structure when being used (tank A is mounted on a wheeled carriage “for easy movement within a cleaning area” [4:17-18], and most carpets are located within structures; i.e. the carpeted cleaning area the carriage is moving within is within a structure).


Regarding Claim 13, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 11, as described above, and Jones further teaches a waste hose operatively coupled to the third port (exhaust hose 25 [5:23] with the intent of the invention to continually deposit used cleaning medium at a remote location [1:30-32]; i.e. hose 25 must be operatively coupled to a port to achieve the purpose of the invention).

Regarding Claim 14, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 11, as described above, and Jones further teaches the container maintaining vacuum pressure when a vacuum motor is activated (when Jones’ centrifugal blower is rotated at a high velocity, the air within the tank is 

Regarding Claim 15, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 11, as described above, and Bane further teaches a relief valve (pressure relief valve 55 [5:57-58]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relief valve of Bane to the container of Jones in order to provide a safety pressure relief in case the vacuum forces becomes too strong and threatens to make the tank buckle from the negative pressure.

Regarding Claim 20, Jones in view of Naseth and further in view of Bane and Sepke teaches:
a truckmount carpet cleaner unit including:
an engine (commonly part of trucks, as taught by Naseth [3:39]);
a vacuum motor (vacuum source 16 [Naseth, 3:53]);
a first vacuum hose (main vacuum hose 17 [Naseth, 3:51];
a second vacuum hose (vacuum hose 16 [Jones, 4:66]);
and a wand coupled to the second vacuum hose (applicator 63 [Bane 6:29]);
a waste viewing disposal container (tank A [Jones 4:18]) operatively connected to the truckmount carpet cleaner unit (via main vacuum hose 17 as taught by Naseth [3:51-53]) the waste viewing disposal container including:
a container (tank A [Jones 4:18]) being manufactured from a substantially rigid and transparent material (transparent recovery tank 2416 [Sepke 45:3-4]);
a first port coupled to the first vacuum hose (exhaust air port 34 coupled to vacuum hose 17 [Naseth 3:49-53]);
a second port coupled to the second vacuum hose (vacuum hose coupling 15 coupled to vacuum hose 16 [Jones 4:63-66]);
a third port (where exhaust hose 25 [Jones 5:22-23] exits tank A);
and a submersible pump (centrifugal pump G is at the bottom of tank A [Jones 4:45-46]) operatively connected to the third port for removing waste from the container (exhaust hose 25 is coupled to centrifugal pump G [Jones 5:23]). 

Jones further teaches the waste viewing disposal container (tank A [4:18]) being adapted to be located inside a structure when being used (tank A is mounted on a wheeled carriage “for easy movement within a cleaning area” [4:17-18], and most carpets are located within structures; i.e. the carpeted cleaning area the carriage is moving within is within a structure).
Naseth teaches the vacuum motor and first vacuum hose to be located inside a vehicle (vacuum hose 17 and vacuum source 16 are located in truck 12 [3:52-53]) and it would be obvious to one of ordinary skill for an engine to also be located within the truck.  Naseth does not explicitly teach the second vacuum hose or wand coupled to the vacuum hose to be located within the truck during their operation.  However, it would 
Jones and Naseth further teach the first port (exhaust air outlet port 34 [Naseth 3:49]) and the second port (vacuum hose coupling 15 [Jones 4:64-65]) each including a tube elbow located inside the container (see Jones Fig. 3 and Naseth Fig. 2.
Neither Jones nor Naseth explicitly teaches either port having a hose adapter with a barbed end located outside the container.  Colder is also concerned with hose couplings and teaches that barbed fittings are the dominant system for connecting flexible tubing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the barbed fittings of Colder to the ports of Jones and Naseth in order to create a strong and dependable fitting.
Naseth does not explicitly teach the tube elbow of the first port hose adapter being oriented upwards.  Bane is also concerned with cleaning carpets at their location and teaches a vacuum tank standpipe with the inlet of the pipe pointed towards the top of its liquid tank [5:50, see Bane Fig. 3, below].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn the elbow tube of Naseth to obtain the top-open configuration of Bane in order to increase 
Jones further teaches the tube elbow of the second port hose adapter is oriented downwards (vacuum hose coupling 15 [64-65] points downwards, see Annotated Jones Fig. 3, above). 
Jones further teaches a filter (lint collection screen 24 [5:16]) being coupled to the tube elbow of the second port adapter (screen 24 is mounted on flange 24a which is mounted to sidewall of tank [5:16-18] through which the tube elbow passes, see Jones Fig. 3, above; i.e. screen is coupled to elbow via tank wall and flange).
See arguments for using and combining references in the rejection of Claim 1.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3,619,849) in view of Naseth (US 6,513,187) and further in view of Bane (US 4,244,079), Sepke et al. (WO 2005/032735), and Valentine (US 4,800,612).
Regarding Claim 3, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 1, as described above, but does not explicitly teach the submersible pump including a float switch.

    PNG
    media_image5.png
    437
    404
    media_image5.png
    Greyscale
Valentine is also concerned with vacuums extracting liquids with tank storage and teaches a switch activated by a float arm ([5:222-23]) so that when the level in the tank reaches a level triggered by the float, the switch opens and the water flows to another storage tank.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switch and float arm of Valentine to the container of Jones in order to prevent the container from becoming too full.
Valentine Fig. 1


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3,619,849) in view of Naseth (US 6,513,187) and further in view of Bane (US 4,244,079), Sepke et al. (WO 2005/032735), and Colder Product Company (found at 

    PNG
    media_image6.png
    343
    368
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    335
    289
    media_image7.png
    Greyscale
Regarding Claim 16, Jones in view of Naseth and further in view of Bane and Sepke discloses the limitations of Claim 11, as described above, and Jones and Naseth further teach the first port (exhaust air outlet port 34 [Naseth 3:49]) and the second port (vacuum hose coupling 15 [Jones 4:64-65]) each including a tube elbow located inside the container (see Jones Fig. 3 and Naseth Fig. 2, below). 
       Annotated Jones Figure 3  			Annotated Naseth Figure 2

Neither Jones nor Naseth explicitly teaches either port having a hose adapter with a barbed end located outside the container.  Colder is also concerned with hose couplings and teaches that barbed fittings are the dominant system for connecting flexible tubing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the barbed fittings of Colder to the ports of Jones and Naseth in order to create a strong and dependable fitting.


    PNG
    media_image8.png
    261
    315
    media_image8.png
    Greyscale
Regarding Claim 17, Jones in view of Naseth and further in view of Bane, Sepke, and Colder discloses the limitations of Claim 16, as described above, but Naseth does not explicitly teach the tube elbow of the first port hose adapter being oriented upwards.  Bane is also concerned with cleaning carpets at their location and teaches a vacuum tank standpipe with the inlet of the pipe pointed towards the top of its liquid tank [5:50, see Bane Fig. 3, below].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn the elbow tube of Naseth to obtain the top-open configuration of Bane in order to increase the amount of liquid that can be held in the tank before liquid begins to intrude in the vacuum line.
Bane Fig. 3

Regarding Claim 18, Jones in view of Naseth and further in view of Bane, Sepke, and Colder discloses the limitations of Claim 16, as described above, and Jones further teaches the tube elbow of the second port hose adapter is oriented downwards 

Regarding Claim 19, Jones in view of Naseth and further in view of Bane, Sepke, and Colder discloses the limitations of Claim 18, as described above, and Jones further teaches a filter (lint collection screen 24 [5:16]) being coupled to the tube elbow of the second port adapter (screen 24 is mounted on flange 24a which is mounted to sidewall of tank [5:16-18] through which the tube elbow passes, see Jones Fig. 3, above; i.e. screen is coupled to elbow via tank wall and flange).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Redding/Primary Examiner, Art Unit 3723